UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JAMES ROBINSON,
on behalf of himself and all others
similarly situated, Civil Action No. 19-10749
Plaintiff, PROOF OF SERVICE
vs. AFFIDAVIT OF
MAGDALENA EGGERT

NATIONAL STUDENT CLEARINGHOUSE,

Defendant.

 

 

I, Magdalena Eggert, pursuant to 28 U.S.C. § 1746, hereby declare:

l,

2,

I am a paralegal at the National Consumer Law Center (NCLC).

| am submitting this declaration as proof of service of summons and complaint in this
case to National Student Clearinghouse, the Defendant.

On April 23, 2019, [ mailed copies of the summons and complaint in this action to
National Student Clearinghouse, by certified mail, return receipt requested. See Exhibit 1,
return receipt from National Student Clearinghouse.

On April 30, 2019, NCLC received the return receipt from National Student
Clearinghouse, verifying that the summons and complaint had been received by Jonathan

Falls at National Student Clearinghouse on April 26, 2019.

I declare, under penalty of perjury, that the foregoing statements are true and correct.

April 30, 2019 WMagl-#: A,

Boston, Massachusetts Magdalena Eggert
